Case 19-50103 Doc 2 Entered 01/30/19 14:48:23 Page 1 of 3

‘i§lllultlsmbu.luli.).lLM§§=w … M.;jf_'; - .M, mims
Debtor name l_Dora Dog Properties, LLC

iUnited States Bankruptcy Courl for the: DlSTRlCT OF NEVADA [l Checl< if this is an

 

 

l
EiCaSe number (if known); ' amended filing
’ l

l

 

Officia| Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not lnsiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and Name, telephone number Nature ofclaim lndicate if claim 1 Amount ofclaim

complete mailing address, and entail address of (for example, trade is contingent, lf the claim is fully unsecured fill in only unsecured claim amount ll
§ including zip code creditor contact debts bank loans, unliquidated or claim is partially secured fill in total claim amount and deduction for
` professional services, disputed value of collateral or setoff to calculate unsecured claim.

and governmenl Total c|alm, lf Deduction for value l Unsecured claim

w_¥_ c<Jmla¢l$) partially secured of collateral or setof_fM _
fBay Area Drainage $50,900.00
|nc mara@bayareadrai
\8€- Buckingham nage.com l
l orive 925-377-9209
lNloraga, CA 94556 ;
` eenoramr $3,250.00
l Engineering gwen.bertolami@c "
51941 Oak Park B|vd. omcast.net
`#20 925-448-2875

Pleasant Hil|, CA

94253 __ ____ _ _____
BPXpress $772.98
4740 E. 2nd St, Ste. BPXoffice@bluepri

#29 ntexpress.corn

Benicia, CA 94510 `707-745-3593

CA Construction $1,863.95
127 DeNormandie 21tech|ife@gmail.c

Way om

Martinez, CA 94553 925-917-0887

Clark County $9,247.16
Treasurer

500 S Grand Centra| 702-455-4323

Pkwy lst Floor

Las Vegas, NV

89155

Contra Costa l $39,987.14
lCourity Tax taxinfo@tax.cccou
gCollector nty.us
5 PO Box 7002 925-957-5280

San Francisco, CA

94120-_7_99;

DeBolt Civil $1,537.50
Engineering debo|tcivil@earthli

811 San Ramon nk.net

Va|ley Blvd . 925-837-3780

.oanvilie, cA 945"26 l _ _ _____j_

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 l.argesl Unsecured claims page 1

Sof\ware Copyright (c) 1996-2018 Besi Case, LLC ~ www beslcase.com llest Case Bankruplcy

Debtor
Name

Case 19-50103 Doc 2 Entered 01/30/19 14:48:23 Page 2 of 3

Dora Dog Pro_perties, LLC

Case number (ir'knovi/r))

 

Name of creditor and
complete mailing address,
including zip code

’ Name, telephone number
and email address of
creditor contact

Nature of claim
(tor example trade
debts bank loans,

professional services

 

 

 

lndicate if claim
is contingent,
unliquidated or
disputed

Amount of claim

if the claim is fully unsecuredl fill in only unsecured claim amountl if
claim is partially secured fill m total claim amount and deduction for §
value of collateral or setoff to calculate unsecured claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim, if Deduction for value Unsecured claim
i ____ partially secured of collateral or setoff ____ __
Foremost insurance S846.87§
3249 Nlt Diab|o Ct l
4il¢211 925-297-4274
Lafayette, CA 94549 _ ________ …
Harris & Sloan $2,398.75
Consu|ting dstowe@harrisand
iEngineers inc sloan.com
‘2295 Gateway Oaks 916-921-2441 i
Drive §
Sacramento, CA §
§5833 2 z
`JQ Yu Construction $3,577.33l
l inc quu1089@yahoo.c
_1089 Shary Circle om l
iSan Francisco, CA 925-680-6188
l 94158 __ l
iLas vegas valley 3384.16§
§Water District §
§ PO Box 2921 702-870-4194
§Phoenix, AZ 85062 §
lLegacy Framers inc $87,840.35
l980 Garcia Avenue, paiger@|egacyfarm
lSuite C `ers.com .
lPittsburg, CA 94565 925-427-1011 §
Lester Construction 57,571.00
2515 Gold Run Ct. lesterray420@gmai
`Valley Springs, CA l.com
_95252 925-229-5311
jNational $544.56
§Construction sreyesburks@rent
lRentais, lnc. national.com
1300 Business 510-563-4000
_ICenter Drive
`San Leandro, CA 5
;94577 1
|NV Energy $493.{)¢1l
PO Box 30150 §
`Reno, NV 89520 702-402-5555 _ , 7 7 §
RB Painting $1,300.00,
1385 Palm Ave. rbpainting€$@yaho
Martinez, CA 94553 o.com
925-305-3938
Republic Service $2,337.32
PO Box 78829
Phoenix, AZ 85062 925-685-4711 vi
Steven, Ferrone & $1,107.75§
Bailey Enginerring cromero@sfandb.c
§Co om
§Po Box 815 925-638-1001 §
kConcord, CA
l94522-08]§_ l j _
Chapter 11 or Chapter 9 Cases: List of Creditors V\/ho Have the 20 Largesl Unsecured claims page 2

Official form 204

Soltware Copyright (c) 1996-2018 Besi Case. LLC - www.t)estcase.com

Besl Case Bankruplcy

Debtor
Name

Case 19-50103 Doc 2 Entered 01/30/19 14:48:23 Page 3 of 3

Dora Dog Properties, LLC

Case number (i'f known)

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for exampie. trade
debls, bank loans,
professional services,

lndicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

ll the claim is fully unsecured, nfl in only unsecured claim amountl if
claim is partially secured, fill in total claim amount and deduction for §
value of collateral or setoff to calculate unsecured claim. =

 

Total claim, if
partially secured

Deduction for value Unsecured claim

of collateral or setoff l

 

Stillwater insurance
Company

P.O. Box 45126
Jacksonvi|le, FL
32232

ins@stiilwater.com
(855) 712-4114

51,150,00;
_i

 

Vintage Va|ley
11411 Southerri
Highlands Pkwy
Ste120

Las Vegas, NV
89141

 

 

702-361-6640

 

 

 

 

5490,00

 

Officiai form 204

Chapter 11 or Chapter 9 Cases: Li`sl of Credltors Who Have the 20 largest unsecured claims

Software Copyright (c) 1996-2018 Best Case, LLC - wwwrbestcase.com

page 3

Besi Case tianl<ruptcy

